Citation Nr: 0804128	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  95-15 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine from March 16, 
1994.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the cervical spine from 
September 26, 2003.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active service from July 1979 to December 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1992 and March 1993 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Francisco, California; March 1995, 
September 1995, February 1996 and September 1998 rating 
decisions by the VARO in Oakland, California and a January 
2006 rating decision by the VARO in Denver, Colorado.

The Board previously remanded this matter in January 2007.   


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's lumbar spine 
disability was manifested by moderate limitation of motion.  
There were no findings of severe lumbosacral strain or of 
severe recurring attacks of intervertebral disc syndrome with 
little intermittent relief.

2.  Since September 26, 2003, the veteran's lumbar spine 
disability has been manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees, without 
favorable ankylosis of the thoracolumbar spine and without 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks during a 12-
month period.

3.  Since September 26, 2003, degenerative disc disease of 
the cervical spine has been manifested by forward flexion of 
the cervical spine greater than 15 degrees and without 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks during a 12-
month period.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for degenerative joint disease, lumbar spine, 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, Diagnostic Codes 
5235-5243 (2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2001).

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the cervical spine have not 
been met.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 
A.  Duty to Notify

In letters dated in July 2003 and December 2004, the RO 
provided the veteran with notice of the evidence required to 
substantiate his claims for increased ratings.  These letters 
explained VA's duty to assist the veteran with the 
development of his claims, stated what evidenceVA would be 
responsible for obtaining and what evidence VA would assist 
the veteran in obtaining, and requested that the veteran 
submit any relevant records in his possession.  These letters 
advised the veteran to submit any relevant medical records in 
his possession. 

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board notes that the veteran was not provided with 
content-complying VCAA notice prior to the initial 
unfavorable rating decision.  The initial adjudication of the 
veteran's increased rating claims preceded enactment of the 
VCAA.  

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
Court held that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim in an 
SSOC is sufficient to cure a timing defect.  Following the 
July 2003 and December 2004 VCAA notices, the veteran's 
claims were readjudicated in several SSOC's including SSOC's 
in  July 2003, April 2004 and October 2005, thus curing any 
defect with respect to the timing of VCAA notice. 

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by him.  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  The veteran has also been afforded 
several VA examinations. 

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claim

A.  Rating criteria - spinal disabilities

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In both claims for an increased 
rating on an original claim and an increased rating for an 
established disability, only the specific criteria of the 
Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2007).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  less movement than normal; more movement 
than normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The diagnostic codes pertinent to back ratings were amended 
twice during the course of the veteran's appeal.  The 
provisions of VA's Schedule for Rating Disabilities 
pertaining to intervertebral disc syndrome were revised, 
effective September 23, 2002, and other amendments of the 
Schedule, addressing disabilities of the spine, were revised, 
effective September 26, 2003.  

When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  However, if the revised 
regulations are more favorable to the veteran, then an award 
of an increased rating based on a change in law may be 
granted retroactive to, but no earlier than, the effective 
date of the change.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 
33422 (2000).

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was rated according to Diagnostic Code 5292.  
Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 23, 2002, intervertebral disc syndrome was 
rated according to Diagnostic Code 5293.  An evaluation of 40 
percent was assignable for severe, recurring attacks of 
intervertebral disc syndrome with intermittent relief.  An 
evaluation of 60 percent was assignable for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
a 10 percent evaluation was assignable for lumbosacral strain 
with characteristic pain on motion.  A 20 percent evaluation 
was assignable for lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position.  A 40 percent evaluation 
was assignable for severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, DC 5295 (2002).

Effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome, but continued to 
evaluate that disease under DC 5293.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 
(2005)).  Effective September 26, 2003, VA updated the entire 
section of the rating schedule that addresses disabilities of 
the spine.  This update included a renumbering of the 
diagnostic codes pertinent to back ratings.  According to 
that renumbering, DC 5243 now governs ratings of 
intervertebral disc syndrome.  See Fed. Reg. 51,443 (Aug. 27, 
2003).

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, while a 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5293 (2002).
 
Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  
Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 51,443 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2007)). 

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine provide a 100 percent 
rating for unfavorable ankylosis of the entire spine; and a 
50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine.  The criteria for a 40 percent rating 
are: unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin of the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,443, Note (5) (Aug. 
27, 2003).

The amended rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to
30 degrees, and left and right lateral rotation are zero to 
30 degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees. The normal ranges of motion for each component of 
spinal motion are the maximum that can be used for 
calculation of the combined range of motion.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

B.  Increased rating for degenerative arthritis of the 
lumbar spine from March 16, 1994
 
The veteran asserts that the 20 percent evaluation currently 
assigned does not accurately reflect the severity of his 
lumbar spine disability.  He asserts that his condition has 
worsened.   

After a review of the evidence, including VA treatment 
reports and VA examinations, the Board finds that the 
preponderance of the evidence is against granting a higher 
evaluation for the veteran's lumbar spine disability at any 
time during the pendency of this claim.  

On VA examination in July 1994, the VA examiner noted normal 
lumbar lordotic curve with no tenderness and no paraspinal 
muscle spasm.  The veteran had lumbosacral flexion of 65 
degrees with mild pain.  Extension was 35 degrees.  The 
veteran had lateral flexion of 35 degrees bilaterally and 
bilateral rotation of 45 degrees.  Flexion and extension were 
mildly painful.  Right straight leg raising test was 
negative.  Left straight leg raising test was positive at 70 
degrees.  The veteran had normal sensation over the bilateral 
lower extremities and no muscular atrophy.  The veteran had 
Grade 5 strength in the musculature of the lower extremities, 
with 2+ deep tendon reflexes, including 2+ bilateral ankle 
jerks.  He was able to walk on his heels without difficulty.  
Gait was normal.  The examiner diagnosed chronic low back 
pain secondary to lumbar disc disease with left lumbar 
radiculopathy.

At a December 1995 VA examination, the veteran had 
thoracolumbar flexion of 75 degrees and extension of 25 
degrees.  Bilateral lateral flexion and rotation mildly 
reduced at 35 degrees.  Right straight leg raising test is 
negative.  Left straight leg raising test was positive at 70 
degrees.  The veteran had normal sensation over the bilateral 
lower extremities with 2+ bilateral knee and 2+ bilateral 
ankle jerks.  Neurological examination was grossly intact.

A July 1997 VA treatment note reflects that examination 
revealed mild restriction of motion.  Straight leg raising 
caused pain at 70 degrees bilaterally.

At a November 2001 VA neurological examination, the veteran 
reported low back pain that radiating into the left lower 
extremity, along the posterior and anterior thigh region.  
The veteran reported that he wore a lumbar brace but that it 
was not particularly helpful.  The examiner noted a 2000 MIR 
scan that revealed multilevel disc degeneration, most 
prominent at the L4-5 and L5-S1 levels.  The veteran also had 
a small to moderate posterior disc protrusion at the L5-S1 
level.  Smaller disc protrusions were seen at the L4-5 level.  
Mild posterior annular bulges were seen at several additional 
levels.  The veteran had decreased range of motion of the low 
back area with palpable muscle spasm.  The examiner diagnosed 
multilevel degenerative disc disease in the low back area, 
most pronounced at the L4 and L5 levels.  

At a May 2004 VA examination, the veteran complained of 
localized low back pain.  On physical examination, the curve 
of the spine was normal.  Range of motion testing 
demonstrated forward flexion to 85 degrees and extension to 
30 degrees.  Lateral bending was to 30 degrees bilaterally.  
The veteran had lateral rotation of 45 degrees bilaterally.  
It was noted that multiple repetitions resulted in just a 
mild decrease of the range of motion.  During the 
examination, there was no pain radiation down the lower 
extremities.  The examiner noted that there were no spasms.  
There was mild to moderate lumbar curve reversal.  In both 
lower extremities, the straight leg raising test was 
negative.  Lasegue's tests were negative.  Reflexes were 
within normal limits and symmetrical.  The VA examiner 
diagnosed lumbar myofascial strain with recurrent episodic 
pain.  The examiner noted no clinical evidence of 
radiculitis.  

The examiner noted that there was no evidence of any symptoms 
of pain radiating down the lower extremities or any foot drop 
or foot drag or any bowel or bladder problems.  The examiner 
further noted that the veteran's back pain severity did not 
result in bedridden status.  The veteran did not use 
orthotics or assistive devices, and there was no unsteadiness 
and no evidence of any falls.  

At a March 2007 VA examination, the veteran reported a 
history of low back trouble since 1987 secondary to doing 
some leg lifts on a hard floor while in the military.  The 
veteran described pain in the low back with a sciatica like 
feeling in the left leg, a burning pain in the buttocks and 
down the left leg at times.  He denied lower extremity 
weakness or frank numbness.  His complaints included 
stiffness, decreased mobility and increased pain with 
repetitive use.  He also reported spasm and weakness in the 
back.  

On physical examination, the veteran had forward flexion to 
50 degrees, extension to 30 degrees and lateral bending 20 
degrees to the right and left.  Rotation was 20 degrees to 
the right and 25 degrees to the left.  There was mildly 
increased pain with repetitive resisted extension of the 
lumbar spine but not with resisted flexion.  There was mild 
to moderate incoordination in the veteran's motion and mild 
easy fatigability to repetitive strength testing.  The 
examiner diagnosed degenerative joint disease of the lumbar 
spine.  The examiner assigned an additional five degrees of 
range of motion loss in lumbar extension for DeLuca.   The 
examiner opined that the veteran's lumbar spine condition was 
moderate to severe.  

A report of a March 2007 neurology examination reflects that 
the veteran reported radicular pain.  He reported that he 
sometimes developed weakness in the left leg, particularly 
after walking for long periods of time.  The veteran denied 
bowel or bladder incontinence.  On physical examination, 
straight leg raise was negative for any radicular symptoms.  
Motor, tone and bulk were normal.  The veteran's sensation 
was intact.  There was no spinal sensory level to pinprick.   
He had a waiver on Romberg, which the examiner stated was 
more likely related to a vestibular problem than a peripheral 
nerve problem.  The examiner diagnosed left L5-S1 
intermittent sensorimotor radiculopathy, more likely than not 
related to the veteran's service-connected intervertebral 
disc syndrome.  

In light of this evidence, the Board finds that a rating in 
excess of 20 percent is not warranted.  Prior to September 
26, 2003, the evidence reflects that the veteran had chronic 
back strain with moderate limitation of motion.  There were 
no findings of severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Accordingly, 
a rating in excess of 20 percent is not warranted under DC's 
5292 and 5295.   

The Board further finds that the criteria for a rating in 
excess of 20 percent under the General Rating Formula have 
not been met.  As noted, the General Rating Formula provides 
that a 40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less or where there 
is favorable ankylosis of the entire thoracolumbar spine. 

The Board finds that the evidence does not support a rating 
in excess of 40 percent under DC's 5293 or 5243, pertaining 
to intervertebral disc syndrome.  Prior to September 23, 
2002, Diagnostic Code 5293 provided for a 40 percent rating 
for severe, recurring attacks of intervertebral disc syndrome 
with little intermittent relief.  Such manifestations have 
not been demonstrated in this case.  Diagnostic Code 5243 
provides that a 40 percent rating is appropriate when there 
are incapacitating episodes of intervertebral syndrome having 
a total duration of at least four weeks but less than six 
weeks in the past 12 months.  See 38 C.F.R. 
§ 4.71a, DC 5243.  While the veteran has asserted in written 
statements that he has incapacitating episodes due to his 
lumbar spine disability, the evidence does not instances in 
which he was prescribed bed rest by a physician.  In fact, 
the March 2007 VA examination report indicates that the 
veteran reported that no physician prescribed bedrest in the 
previous 12 months.  Therefore, because there is no evidence 
of incapacitating episodes of four weeks in duration during 
any 12-month period, a higher rating may not be awarded under 
DC 5243.

Further, as the veteran has been diagnosed with L5-S1 
radiculopathy, the Board has considered whether a separate 
rating is warranted for either lower extremity under the 
provisions of 38 C.F.R. § 4.121a, Diagnostic Code 8520 (2004) 
as analogous to impairment of the sciatic nerve.  However, 
while the veteran has reported radiating pain, neurological 
evaluations have been consistently negative for corresponding 
objective findings.  Therefore, the Board finds the overall 
degree of disability shown in the extremities to be 
consistent with no more than slight, incomplete paralysis of 
the sciatic nerve, which would not warrant compensable 
ratings under DC 8520.

In conclusion, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence against 
the veteran's claim for a higher rating for degenerative disc 
disease of the lumbar spine.  
  
C.  Increased rating for degenerative arthritis of the 
cervical spine from September 26, 2003

A 20 percent rating is presently in effect for degenerative 
arthritis of the cervical spine.  The General Rating Formula 
provides that the next higher rating of 30 percent is 
appropriate where forward flexion of the cervical spine of 15 
degrees or less or favorable ankylosis of the entire cervical 
spine.

After a review of the evidence, including VA examination and 
private medical records and the veteran's statements, the 
Board finds that the criteria for an increased rating have 
not been met.   

A report of a May 2004 VA examination reflects that the 
veteran complained chronic and recurrent neck pain.  He 
reported that it was not bad enough to require bedrest.  
There were no typical symptoms of any radiation of the pain 
to the upper extremities or to the interscapular area.  There 
were no motor abnormalities.  The veteran reported that his 
neck pain was treated with over the counter medications.  

On physical examination, the examiner noted that there was no 
torticollis.  The neck web spaces were well-maintained.  
Range of motion testing demonstrated forward flexion of the 
cervical spine of 40 degrees and extension of 35 degrees.  
The veteran had lateral bending to 35 degrees and rotation 
bilaterally of 75 degree.  With repetition, there was 
increased pain in the lower cervical paraspinal areas.  The 
examiner diagnosed cervical lower spondylosis with chronic 
recurrent pains and no evidence of radiculitis.  

At a VA examination in March 2007, the veteran reported 
persistent symptoms of lower neck pain, restricted motion, 
stiffness and tightness.  The location of the pain was in the 
lower cervical area.  The veteran denied the use of a neck 
brace.  The veteran reported increasing pain in the neck with 
repetitive use and bending or lifting.  The veteran reported 
that he had pain on a regular basis.  The veteran denied 
physician-prescribed periods of bedrest.  He denied any 
incapacitating episodes of neck pain in the last 12 months.

On physical examination, the veteran had flexion of 40 
degrees and extension of 30 degrees.  Rotation was 50 degrees 
to the right and 50 degrees to the left.  The veteran had 
lateral bending of 40 degrees to the right and 40 degrees to 
the left.  A mild loss of cervical lordosis was noted.  There 
was mild paracervical spasm and tenderness.  The examiner 
estimated that there was an additional range of motion loss 
of five degrees due to DeLuca factors.  The examiner 
diagnosed degenerative disc and degenerative joint disease of 
the cervical spine.  

The report of the March 2007 neurological evaluation reflects 
that the veteran reported radicular pain that occurred 
rarely.  He denied any weakness other than weakness secondary 
to his carpal tunnel syndrome.  The examiner noted that the 
veteran had full power throughout the deltoid, triceps, 
biceps and finger extensors.  Sensation was intact to joint 
position sense, vibration and pinprick in the hands.  The 
examiner diagnosed intermittent left C-7 radiculopathy, more 
likely than not related to intervertebral disc syndrome.  

The Board concludes that an increased rating for the 
veteran's cervical spine condition is not warranted.  The 
evidence in this case fails to show any findings of   forward 
flexion of the cervical spine of 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  
Additionally, the evidence does not demonstrate that the 
veteran's cervical spine disability results in incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four weeks but less than six weeks.  
Therefore, a higher rating may not be awarded under DC 5243.  
Further, while the veteran has been diagnosed with C7 
radiculopathy, neurological examination has been negative for 
corresponding symptomatology.  Accordingly, there is no basis 
for a separate compensable evaluation on the basis of related 
radiculopathy, in view of Diagnostic Code 5243.  In reaching 
this decision, the Board has considered the benefit of the 
doubt.  However, as there is a preponderance of the evidence 
against the claim for an increased rating, the veteran may 
not be afforded the benefit of the doubt.  


ORDER

An increased rating for of degenerative arthritis of the 
lumbar spine from March 16, 1994 is denied.

An increased rating for degenerative arthritis of the 
cervical spine from September 26, 2003 is denied.


____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


